                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ERNST VALERY,                                     Case No. 20-cv-08874-VC
                 Plaintiff,
                                                    ORDER GRANTING MOTION TO
          v.                                        TRANSFER
  WELLS FARGO & COMPANY, et al.,                    Re: Dkt. No. 17
                 Defendants.



       Regardless of whether the 2019 deposit agreement covers merely Valery’s Way2Save

account or the entire banking relationship between himself and Wells Fargo, the motion to

transfer must be granted. If Wells Fargo is correct that the 2019 agreement unambiguously

covers the entire banking relationship, the agreement’s forum selection clause requires that this

case be transferred to the Southern District of New York. If Valery is correct that the 2019

deposit agreement only covers his Way2Save account, then the conclusion would be that Valery
is bound by the 2000 deposit agreement and the forum selection clause that was eventually added

to it, since Valery failed to argue that the clause could not be added through the agreement’s

change-in-terms provision. See Informatech Consulting, Inc. v. Bank of America Corp., 2021 WL

242888, at *2 (N.D. Cal. Jan. 25, 2021). That forum selection clause mandates that this case be

transferred to the same forum. Accordingly, the Clerk is directed to transfer the case to the

Southern District of New York.
       IT IS SO ORDERED.

Dated: June 21, 2021
                           ______________________________________
                           VINCE CHHABRIA
                           United States District Judge




                             2
